Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orita (U.S. Patent No. 7119715).
Regarding claim 1:
Orita teaches:
An operating method of an electronic device comprising: receiving, by at least one processor, a signal generated when a vehicle enters a predetermined area; ("The recognition of the layout of the parking space can be accomplished if the image capturing means is adapted to capture an image of the parking space. Alternatively or additionally, Alternatively or additionally, the control unit may be provided with a map of the parking lot and is adapted to identify the position of the robot on the map according to the captured image of the vehicle. In either case, the control unit is able to identify the position of the vehicle in relation with the geography of the parking lot at all times, and this allows the control unit to compute the parking path at a high precision." [Column 3 lines 10-20]; here it shows that a control unit can 
receiving, by at least one processor, a parking request signal of a vehicle; ("a robot provided with traveling means for moving about at least within the parking lot; a control unit for controlling various actions of the robot; image capturing means for capturing at least an image of the vehicle that is desired to be guided to the parking space and identifying the position of the vehicle relative to the parking space;" [Column 2 lines 4-9]; here it shows that a robot can detect a vehicle desiring parking)
and providing, by at least one processor, a wakeup signal of an interaction device to at least one of the vehicle or a robot interacting with the vehicle, ("The vehicle 2 that is to be guided by the robot 1 comprises a steering angle sensor 21, a vehicle speed sensor 22, a shift sensor 23, a proximity sensor 24, a communication unit 25 for sending vehicle information to the robot 1 via a wireless LAN or the like, and an ECU 26 for controlling these components. The ECU 26 is programmed so as to transmit vehicle information including the steering angle, vehicle speed, shift position and presence of objects in the proximity obtained by the sensors 21 to 24 to the robot 1 upon receiving such a request from the robot 1 via the communication unit 25." [Column 3 lines 45-55]; here it shows that the vehicles processor sends a signal containing information to a robot that will immediately use this information to help guide the vehicle along a path to its parking place as shown in [column 5 line 62-column 6 line 5], "The ECU 13 of the robot computes an optimum parking path 35 for guiding the vehicle to the parking space according to such position information and vehicle information, and computes the target steering angle to achieve this parking path at each moment. The robot 1 then generates 
wherein the interaction device is a device for performing cooperative control of the vehicle and the robot. ("The ECU 13 of the robot computes an optimum parking path 35 for guiding the vehicle to the parking space according to such position information and vehicle information, and computes the target steering angle to achieve this parking path at each moment. The robot 1 then generates steering guidance information indicating if the current steering angle is proper or in which direction the steering wheel should be turned, movement guidance information indicating if the vehicle may continue to move forward or backward, and positional guidance information indicating the relative position between the vehicle 2 and parking space 31." [column 5 line 62-column 6 line 5]; here it shows that the ECU 13 of the robot computes an optimum parking path for guiding the vehicle and also controls the behavior generating unit 15 that controls the robots arms and legs as shown in [Column 4 lines 57-61], "The robot 1 can give a guidance to the motorist by the movement of the arms 1a of the robot 1 as illustrated in FIG. 2 according to the behavior pattern generated by the behavior generating unit 15 which in turn receives commands from the ECU 13." See also figure 1.)

Regarding claim 2:
Orita teaches all of the limitations of claim 1.
Orita further teaches:
The operating method of the electronic device according to claim 1, further comprising: receiving, by at least one processor, situation information of the vehicle from the vehicle; ("The ECU 13 of the robot computes an optimum parking path 35 for guiding the vehicle to the parking space according to such position information and vehicle information, and computes the target steering angle to achieve this parking path at each moment. The robot 1 then generates steering guidance information indicating if the current steering angle is proper or in which direction the steering wheel should be turned, movement guidance information indicating if the vehicle may continue to move forward or backward, and positional guidance information indicating the relative position between the vehicle 2 and parking space 31." [column 5 line 62-column 6 line 5]; here it shows that the robot's ECU can receive situation information of the vehicle from the vehicle.)
and providing, by at least one processor, data for interaction to at least one of the vehicle or the robot based on the situation information. ("The robot 1 can give a guidance to the motorist by the movement of the arms 1a of the robot 1 as illustrated in FIG. 2 according to the behavior pattern generated by the behavior generating unit 15 which in turn receives commands from the ECU 13." See also figure 1. [Column 4 lines 57-61], "The robot 1 can give a guidance to the motorist by the movement of the arms 1a of the robot 1 as illustrated in FIG. 2 according to the behavior pattern generated by the behavior generating unit 15 which in turn receives commands from the ECU 13." See also figure 1.)

Regarding claim 3:
Orita teaches all of the limitations of claim 2.
The operating method of the electronic device according to claim 2, wherein the situation information comprises path information of the vehicle; ("owing to the use of a robot that can obtain positional information and vehicle information and provide a parking guidance according to such information" [Column 6 lines 49-52])
and wherein the providing data comprises: producing, by at least one processor, data as to a path of the robot prevented from overlapping with a path of the robot, ("If a valid parking path exists in step 108, the program flow advances to step 110 to compute the steering angle that is required to follow the parking path at each moment. At the same time, the ECU 13 executes a process of generating the guidance information according to the current vehicle information such as the current steering angle and the positional information of the vehicle. The robot 1 then provides a guidance to the motorist by indicating if the vehicle may maintain its course into the parking space and how far the vehicle needs to travel before reaching the prescribed parking position by using hand movement, speech and/or graphic/text display until the vehicle is properly parked in the prescribed parking space." [Column 6 lines 36-48]; here it shows that the robot guides the vehicle along a path that does not conflict or overlap with the movement of the robot.)
and providing, by at least one processor, data as to the path of the robot. ("Once the parking reference point is defined, the program flow advances to step 104 to have the behavior generating unit 15 to command the robot to move to a suitable location near the parking space to guide the motorist." [Column 6 lines 18-22]; here it shows that a robot is commanded to move to a suitable location that does not conflict with the vehicles path.)

Regarding claim 4:
Orita teaches all of the limitations of claim 2.
Orita further teaches:
The operating method of the electronic device according to claim 2, wherein the providing data comprises: dividing, by at least one processor, the predetermined area into a vehicle area and a robot area in accordance with congestion of the predetermined area; ("FIG. 4 is a flowchart showing the control process executed by the robot 1 when guiding the vehicle to back up into the prescribed parking space 31 as illustrated in FIGS. 2 and 3. First of all, the ECU 12 determines the shift position of the vehicle 2 according to the shift position information obtained from the vehicle in step 101. If the shift position is R (reverse), the program flow advances to step 102 to determine if a parking reference point has been defined. The parking reference point may consist of any point in the parking space that enables the robot to identify the geography of the parking space or identify the position of the parking space. If not, the program flow advances to step 103 to define a parking reference point. Once the parking reference point is defined, the program flow advances to step 104 to have the behavior generating unit 15 to command the robot to move to a suitable location near the parking space to guide the motorist." [Column 6 lines 6-22]; here it shows that a reference point for a robot is determined and provided to the robot where it can stand out of the way of the vehicle and its area of parking.)
producing, by at least one processor, data as to a path of the robot along which the robot moves in the robot area without invading the vehicle area; ("Once the parking reference point is defined, the program flow advances to step 104 to have the behavior generating unit 15 to 
and providing, by at least one processor, data as to the path of the robot. ("Once the parking reference point is defined, the program flow advances to step 104 to have the behavior generating unit 15 to command the robot to move to a suitable location near the parking space to guide the motorist." [Column 6 lines 18-22]; here it shows that a robot is commanded to move to a suitable location that does not conflict with the vehicles path.)

Regarding claim 5:
Orita teaches all of the limitations of claim 4. 
Orita further teaches:
The operating method of the electronic device according to claim 4, wherein the providing data comprises: determining, by at least one processor, at least one point, at which the robot is to be positioned, from the robot area; ("The arm movement of the robot 1 may include the turning of the arm in a full circle to indicate the direction of the turning of the steering wheel, the swinging of the raised arm back and forth with the palm of the hand facing rearward to indicate the movement of the vehicle toward the robot, and the swinging of the raised arm back and forth with the palm of the hand facing forward to indicate the movement of the vehicle away from the robot. The robot may lift fingers to indicate the remaining distance to the proper parking position as being so many meters as the number of the lifted fingers." 
and producing, by at least one processor, data as to a path of the robot comprises the producing data as to a path passing through the at least one point. ("The arm movement of the robot 1 may include the turning of the arm in a full circle to indicate the direction of the turning of the steering wheel, the swinging of the raised arm back and forth with the palm of the hand facing rearward to indicate the movement of the vehicle toward the robot, and the swinging of the raised arm back and forth with the palm of the hand facing forward to indicate the movement of the vehicle away from the robot. The robot may lift fingers to indicate the remaining distance to the proper parking position as being so many meters as the number of the lifted fingers." [Column 4 line 62-Column 5 line 5]; here it also shows that a path of the arms and fingers that pass through the different positions are produced for the robot.)

Regarding claim 13:
Orita teaches:
An electronic device comprising: at least one processor configured to: receive a signal when a vehicle enters a predetermined area; ("The recognition of the layout of the parking space can be accomplished if the image capturing means is adapted to capture an image of the parking space. Alternatively or additionally, Alternatively or additionally, the control unit may be provided with a map of the parking lot and is adapted to identify the position of the robot on the map according to the captured image of the vehicle. In either case, the control unit is able to identify the position of the vehicle in relation with the geography of the parking lot at all 
receive a parking request signal of the vehicle, ("a robot provided with traveling means for moving about at least within the parking lot; a control unit for controlling various actions of the robot; image capturing means for capturing at least an image of the vehicle that is desired to be guided to the parking space and identifying the position of the vehicle relative to the parking space;" [Column 2 lines 4-9]; here it shows that a robot can detect a vehicle desiring parking.)
and provide a wakeup signal of an interaction device to at least one of the vehicle or a robot interacting with the vehicle, ("The vehicle 2 that is to be guided by the robot 1 comprises a steering angle sensor 21, a vehicle speed sensor 22, a shift sensor 23, a proximity sensor 24, a communication unit 25 for sending vehicle information to the robot 1 via a wireless LAN or the like, and an ECU 26 for controlling these components. The ECU 26 is programmed so as to transmit vehicle information including the steering angle, vehicle speed, shift position and presence of objects in the proximity obtained by the sensors 21 to 24 to the robot 1 upon receiving such a request from the robot 1 via the communication unit 25." [Column 3 lines 45-55]; here it shows that the vehicles processor sends a signal containing information to a robot that will immediately use this information to help guide the vehicle along a path to its parking place as shown in [column 5 line 62-column 6 line 5], "The ECU 13 of the robot computes an optimum parking path 35 for guiding the vehicle to the parking space according to such position information and vehicle information, and computes the target steering angle to achieve this 
wherein the interaction device is a device for performing cooperative control of the vehicle and the robot. ("The ECU 13 of the robot computes an optimum parking path 35 for guiding the vehicle to the parking space according to such position information and vehicle information, and computes the target steering angle to achieve this parking path at each moment. The robot 1 then generates steering guidance information indicating if the current steering angle is proper or in which direction the steering wheel should be turned, movement guidance information indicating if the vehicle may continue to move forward or backward, and positional guidance information indicating the relative position between the vehicle 2 and parking space 31." [column 5 line 62-column 6 line 5]; here it shows that the ECU 13 of the robot computes an optimum parking path for guiding the vehicle and also controls the behavior generating unit 15 that controls the robots arms and legs as shown in [Column 4 lines 57-61], "The robot 1 can give a guidance to the motorist by the movement of the arms 1a of the robot 1 as illustrated in FIG. 2 according to the behavior pattern generated by the behavior generating unit 15 which in turn receives commands from the ECU 13." See also figure 1.)

Regarding claim 14:
Orita teaches all of the limitations of claim 13.
Orita further teaches:
The electronic device according to claim 13, wherein the processor is configured to: receive situation information of the vehicle from the vehicle, ("The ECU 13 of the robot computes an optimum parking path 35 for guiding the vehicle to the parking space according to such position information and vehicle information, and computes the target steering angle to achieve this parking path at each moment. The robot 1 then generates steering guidance information indicating if the current steering angle is proper or in which direction the steering wheel should be turned, movement guidance information indicating if the vehicle may continue to move forward or backward, and positional guidance information indicating the relative position between the vehicle 2 and parking space 31." [column 5 line 62-column 6 line 5]; here it shows that the robot's ECU can receive situation information of the vehicle from the vehicle.)
and provide data for interaction to at least one of the vehicle or the robot based on the situation information. ("The robot 1 can give a guidance to the motorist by the movement of the arms 1a of the robot 1 as illustrated in FIG. 2 according to the behavior pattern generated by the behavior generating unit 15 which in turn receives commands from the ECU 13." See also figure 1. [Column 4 lines 57-61], "The robot 1 can give a guidance to the motorist by the movement of the arms 1a of the robot 1 as illustrated in FIG. 2 according to the behavior pattern generated by the behavior generating unit 15 which in turn receives commands from the ECU 13." See also figure 1.)

Regarding claim 15:
The electronic device according to claim 14, wherein the situation information comprises path information of the vehicle; ("owing to the use of a robot that can obtain positional information and vehicle information and provide a parking guidance according to such information" [Column 6 lines 49-52])
and wherein the processor is configured to: produce data as to a path of the robot prevented from overlapping with a path of the robot, ("If a valid parking path exists in step 108, the program flow advances to step 110 to compute the steering angle that is required to follow the parking path at each moment. At the same time, the ECU 13 executes a process of generating the guidance information according to the current vehicle information such as the current steering angle and the positional information of the vehicle. The robot 1 then provides a guidance to the motorist by indicating if the vehicle may maintain its course into the parking space and how far the vehicle needs to travel before reaching the prescribed parking position by using hand movement, speech and/or graphic/text display until the vehicle is properly parked in the prescribed parking space." [Column 6 lines 36-48]; here it shows that the robot guides the vehicle along a path that does not conflict or overlap with the movement of the robot.)
and provide data as to the path of the robot. ("Once the parking reference point is defined, the program flow advances to step 104 to have the behavior generating unit 15 to command the robot to move to a suitable location near the parking space to guide the motorist." [Column 6 lines 18-22]; here it shows that a robot is commanded to move to a suitable location that does not conflict with the vehicles path.)

Regarding claim 16:
Orita teaches all of the limitations of claim 14.
Orita further teaches: 
The electronic device according to claim 14, wherein the processor is configured to: divide the predetermined area into a vehicle area and a robot area in accordance with congestion of the predetermined area, ("FIG. 4 is a flowchart showing the control process executed by the robot 1 when guiding the vehicle to back up into the prescribed parking space 31 as illustrated in FIGS. 2 and 3. First of all, the ECU 12 determines the shift position of the vehicle 2 according to the shift position information obtained from the vehicle in step 101. If the shift position is R (reverse), the program flow advances to step 102 to determine if a parking reference point has been defined. The parking reference point may consist of any point in the parking space that enables the robot to identify the geography of the parking space or identify the position of the parking space. If not, the program flow advances to step 103 to define a parking reference point. Once the parking reference point is defined, the program flow advances to step 104 to have the behavior generating unit 15 to command the robot to move to a suitable location near the parking space to guide the motorist." [Column 6 lines 6-22]; here it shows that a reference point for a robot is determined and provided to the robot where it can stand out of the way of the vehicle and its area of parking.)
produce data as to a path of the robot along which the robot moves in the robot area without invading the vehicle area, ("Once the parking reference point is defined, the program flow advances to step 104 to have the behavior generating unit 15 to command the robot to move to a suitable location near the parking space to guide the motorist." [Column 6 lines 18-22]; 
and provide data as to the path of the robot. ("Once the parking reference point is defined, the program flow advances to step 104 to have the behavior generating unit 15 to command the robot to move to a suitable location near the parking space to guide the motorist." [Column 6 lines 18-22]; here it shows that a robot is commanded to move to a suitable location that does not conflict with the vehicles path.)

Regarding claim 17:
Orita teaches all of the limitations of claim 16.
Orita further teaches:
The electronic device according to claim 16, wherein the processor is configured to: determine at least one point, at which the robot is to be positioned, from the robot area, ("The arm movement of the robot 1 may include the turning of the arm in a full circle to indicate the direction of the turning of the steering wheel, the swinging of the raised arm back and forth with the palm of the hand facing rearward to indicate the movement of the vehicle toward the robot, and the swinging of the raised arm back and forth with the palm of the hand facing forward to indicate the movement of the vehicle away from the robot. The robot may lift fingers to indicate the remaining distance to the proper parking position as being so many meters as the number of the lifted fingers." [Column 4 line 62-Column 5 line 5]; here it shows that the different positions of the arms and fingers of the robot can be determined.)
and produce data as to a path passing through the at least one point. ("The arm movement of the robot 1 may include the turning of the arm in a full circle to indicate the direction of the turning of the steering wheel, the swinging of the raised arm back and forth with the palm of the hand facing rearward to indicate the movement of the vehicle toward the robot, and the swinging of the raised arm back and forth with the palm of the hand facing forward to indicate the movement of the vehicle away from the robot. The robot may lift fingers to indicate the remaining distance to the proper parking position as being so many meters as the number of the lifted fingers." [Column 4 line 62-Column 5 line 5]; here it also shows that a path of the arms and fingers that pass through the different positions are produced for the robot.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9-12 is rejected under 35 U.S.C. 103 as being unpatentable over Orita (U.S. Patent No. 7119715) in view of Rubinson (U.S. Publication No. 20210090826).
Regarding claim 9:
Orita teaches all of the limitations of claim 2.
Rubinson further teaches:
wherein the situation information comprises information as to a user of the vehicle; ("For example, the guest 124 may be carrying a user device 126 (e.g., a smart phone, tablet computer, etc.) while traveling to and/or upon arriving at the enterprise facility 136. As illustrated, the user device 126 may include a location module 128 such as a GPS locator or other location tracking device. The location module 128 may continually and/or periodically generate instances of location data 130 and may transmit the location data 130 to the robotic security escort service 102 when the guest 124 becomes within a threshold distance from the enterprise facility 136." [0043]; here it shows a robotic system that can receive situation information of a user of a vehicle when the guest becomes within a threshold distance from the enterprise facility.)
and further comprising: allocating, by at least one processor, at least one robot matched with the vehicle, based on the information as to the user. ("the robotic security escort 122 may be 
Orita and Rubinson are analogous art because they are in the same field of art, robotic systems for parking assist. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of control as taught by Orita to further include receiving information of a user of a vehicle and matching a robot based on the user information as taught by Rubinson in order for a specific robot to be matched to a vehicle based on user information. The teaching suggestion/motivation to combine is that by taking the user information into account, the best robot can be chosen to cater to specific users leading to a more efficient method of control. 

Regarding claim 10:
Orita in view of Rubinson teaches all of the limitations of claim 9. 
Rubinson further teaches:
The operating method of the electronic device according to claim 9, wherein the information as the user comprises information as to a burden occupied by the user; ("Identifying the specific parking stall may be based at least in part on a destination location 142 of the guest. For example, as illustrated the destination location 142 of the guest is within the third building 306(3) on the enterprise facility 304. Thus, the route 324 along which the first robotic security escort 302(1) guides the guest is shown to extend from the entrance 314 to a specifically identified empty parking stall that is just outside of the third building 306(3). In this way, a guest that is arriving on the enterprise facility 304 but is unfamiliar with precisely where on the enterprise facility 304 his or her destination location 142 actually is may be guided to an appropriate location of the enterprise facility 304 even before he or she parks and enters a reception area building 306. Furthermore, even for guests or employees that are familiar with the enterprise facility 304 and know where their destination location is, these techniques be deployed to guide the guest and/or employee to a currently empty parking location." [0078]; here it shows that location data indicating that a vehicle is in need of parking (a burden of the user) is received and used to properly guide a user to an empty parking spot.)
wherein the allocating at least one robot comprises allocating, by at least one processor, a first robot for guiding the user and a second robot for carrying the burden by matching the first robot and the second robot with the vehicle. ("a third robotic escort 302(3) has been deployed to the identified empty parking stall to which the guest is being escorted by the first robotic escort 302(1). The third robotic escort 302(3) may then greet the guest when he or she exits the vehicle 316. Upon greeting the guest, the third robotic escort 302(3) may perform one 

Regarding claim 11:
Orita teaches all of the limitations of claim 2. 
Rubinson teaches:
wherein the situation information comprises information as to whether the vehicle is in a manually traveling state; ("a guest arrives at the enterprise facility 304 in a vehicle 316 and the robotic security escort service 102 identifies the guest's arrival based on imagery that is captured via the sensor(s) 312. For example, prior to the guest's arrival at the enterprise facility 304, the guest may have already provided an indication of his or her license plate number to the robotic security escort service 102. Under these circumstances, upon determining that the vehicle 316 with this license plate number that was previously provided by the guest has entered the campus, the robotic security escort service 102 deploys the multiple robotic security escorts 302 in unison to escort the guest." [0074]; here it shows that the robotic service can receive license plate information of a manually controlled vehicle and image data of its arrival.)
and wherein the providing data comprises: producing, by at least one processor, data for guiding a path of the vehicle in the predetermined area, ("a first robotic security escort 302(1) may be deployed to guide the guest (whom may still be traveling in the vehicle 316) to an appropriate part of the enterprise facility 304. For illustrative purposes, consider circumstances in which the robotic security escort service 102 has determined based on imagery captured from the sensors 312 that the guest has just driven onto the enterprise facility 304 in the vehicle 316. Under these circumstances, the robotic security escort service 102 may deploy the first robotic security escort 302(1) to intercept the vehicle 316 and to instruct the vehicle 316 (and/or an occupant thereof such as the guest) to follow the first robotic security escort 302(1) to an appropriate location of the enterprise facility 304." [0075])
and providing, by at least one processor, data for guiding the path of the vehicle to the robot. ("the first robotic security escort 302(1) is shown to include a signal component 322 to attract the attention of the guest and instruct the guest to follow the first robotic security escort 302(1). In the specific but non-limiting example illustrated in FIG. 3, the signal component 322 is illustrated as a display device that is rendering the text of “Hello Bob. Follow me.”" [0075]; here it shows that the vehicle is guided to follow the robot.)
Orita and Rubinson are analogous art because they are in the same field of art, robotic systems for parking assist. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of control as taught by Orita to further include the features of detecting a manual traveling state and guiding a path for a vehicle within a predetermined area in order for a driver to be able to follow a robot to a final destination. The teaching suggestion/motivation to combine is that by guiding a vehicle to follow a robot in a parking 

Regarding claim 12:
Orita teaches all of the limitations of claim 2.
Rubinson teaches:
wherein the situation information comprises information as to whether the vehicle is in a manually traveling state; (a guest arrives at the enterprise facility 304 in a vehicle 316 and the robotic security escort service 102 identifies the guest's arrival based on imagery that is captured via the sensor(s) 312. For example, prior to the guest's arrival at the enterprise facility 304, the guest may have already provided an indication of his or her license plate number to the robotic security escort service 102. Under these circumstances, upon determining that the vehicle 316 with this license plate number that was previously provided by the guest has entered the campus, the robotic security escort service 102 deploys the multiple robotic security escorts 302 in unison to escort the guest. [0074]; here it shows that the robotic service can receive license plate information of a manually controlled vehicle and image data of its arrival.)
and the providing data comprises providing, by at least one processor, data as to an authentication operation of the vehicle to the robot. ("upon the vehicle 316 driving on to the enterprise facility 304, the robotic security escort service 102 may obtain some identifying information associated with the vehicle 316 such as a vehicle license plate 318. If the vehicle license plate 318 is registered to an employee of the enterprise, the robotic security escort 
Orita and Rubinson are analogous art because they are in the same field of art, robotic systems for parking assist. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of control as taught by Orita to further include the features of detecting a manual traveling state and providing an authentication operation of a vehicle for a robot in order for a robot to be able to determine whether a manually driven vehicle is authorized to be in a certain predetermined area. The teaching suggestion/motivation to combine is that by allowing for an authentication process of a vehicle, a robot can be deployed properly to intercept and escort a user as appropriate as shown in paragraph [0073] of Rubinson.
Allowable Subject Matter
Claims 6-8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Theobald (Patent No. 10482550) discloses a mobile robot that can assist a guest in a plurality of different services that remove a burden of a guest.
Li (Patent No. 10311731) discloses a robot that can monitor a parking lot and collect situation information of a vehicle/robot.
Li (Patent No. 9773413) discloses a robot that can send situation information regarding a parking space to a remote device that can send the information to a driver.
Kwak (U.S. Publication No. 20200031248) teaches a robot with a communication unit that can transmit and receive data from external devices, [0082]. Paragraph [0097] shows controlling an external device. See [0114] and figure 3.
Sukhomlinov (U.S. Publication No. 20190072979) teaches an autonomous vehicle that can be guided along a path by a smart environment. 
Bonander (U.S. Publication No. 2019004508) discloses an autonomous parking system that receives a request signal for parking and detects a vehicle zone and object zone while parking a vehicle. It also discloses verifying a match between a user and a vehicle. 
Nordbruch (U.S. Publication No. 20170327151) discloses a vehicle that guides another vehicle in a parking facility. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664